


Exhibit 10.21


TRINITY INDUSTRIES, INC.
EXECUTIVE PERQUISITE PROGRAM
(As amended December 11, 2014)
I. PURPOSE
The purpose of this Executive Perquisite Program (the “Program”) is to provide a
consistent and competitive level of perquisites and benefits to top level
executives of Trinity Industries, Inc. (the “Company”) by providing a monthly
cash perquisite allowance (the “Perquisite Allowance”). Specifically, the
Perquisite Allowance is to be used at the discretion of the executive for (i)
expenses related to the use of executive’s personal automobile for business
purposes and for the first 10,000 business miles, (ii) country club, health
club, dinner or luncheon club, or airport club dues and fees, and (iii) other
perquisite type expenses such as financial planning, income tax preparation and
home security. The Program does not preclude reimbursement of normal business
expenses such as business meals at a club and business use of a personal
automobile beyond 10,000 business miles.
It is intended that the Perquisite Allowance will eliminate charges to the
Company of personal benefits for the executives that are not provided to Company
employees generally other than occasional de minimis items such as the use of
Company tickets to entertainment events. The Perquisite Allowance is not
intended to cover personal use of the Company’s aircraft.
II. ELIGIBILITY
Corporate officers, operating presidents and certain other executives as
approved from time to time will be eligible to participate in the Program.
III. VALUE
Each participant will receive a Perquisite Allowance of 7.5% of their base pay
payable at the end of the month. Subject to the limitations outlined below, the
Perquisite Allowance will increase to 10% of the participant’s base pay when the
Company’s annual earnings exceed $1 a share and it is forecast that annual
earnings will remain above that level for the next year. From and after January
1, 2015, the maximum Perquisite Allowance for participants as of that date will
be the lesser of (i) 10% of the participant’s 2015 base pay and (ii) $75,000.
For participants added to the program after January 1, 2015, the maximum
Perquisite Allowance will be 10% of the participant’s annualized base pay for
the first calendar year of participation in the Program.
IV. TERMINATION AND AMENDMENT
The Program may be terminated or amended at any time by the Company.
Notification of termination or amendment will be given to the then participants.
If the Program is terminated during a Plan Year, payment will be prorated to the
date of termination. The Company’s decision relative to such payment shall be
final and binding on all parties.
V. EFFECTIVE DATE
The terms of the Program as described herein are effective commencing January 1,
2004 and will continue until cancelled or changed by the Company.
VI. NO CONTRACT
Nothing in the Program shall be deemed by implication, conduct of the parties,
or otherwise to constitute a contract of employment or otherwise to impose any
limitation on any right of the Company or any of its operating units to
terminate an executive’s employment at any time.
VII. PAYMENTS
Payments made pursuant to the Program will not be considered for purposes of
calculating benefits under any Company Retirement Plan.
VIII. AUTOMOBILE ALLOWANCE
It is assumed that the first $6,000 paid under the Program relates to an
Automobile Allowance. As a condition of the Automobile Allowance, a participant
will be expected to use his or her personal vehicle for business purposes.
Therefore, the Company will require that the following conditions be met:
1.
Each participant is required to carry auto liability insurance with limits not
less than $250,000 for bodily injury to any one person, $500,000 for bodily
injury each accident and $100,000 property damage each accident or $500,000
combined single limit for bodily injury and property damage. A current
certificate of insurance or a copy of the declaration page showing insurance
limits must be provided to Risk Management. If this requires an adjustment in
the executive’s existing coverage then the executive must obtain it at the next
renewal.





--------------------------------------------------------------------------------






2.
In order to receive the $500 monthly allowance a participant must have a four
door vehicle suitable for business use. This does not mean the participant must
drive a four door vehicle every day. If a participant does not have a four door
vehicle available the participant will forfeit $6,000 of the Perquisite
Allowance.



3.
The vehicle must be maintained in good operating condition and kept clean inside
and out.



4.
Mileage reimbursement will not be allowed for the first 10,000 business miles
driven in a year. If the participant expects to drive over 10,000 business miles
in a year, the participant will need to maintain a log of business miles showing
point of origin, destination and business purpose. For business miles driven
above 10,000 miles, the participant may claim reimbursement at the standard
mileage rate.

 




